DETAILED ACTION
	Claims 30-44 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(II) provides the following:  
If the official copy of the sequence listing as required by 37 CFR 1.821(c) is submitted on compact disc, the specification must contain an incorporation by reference of the material on the compact disc in a separate paragraph, identifying each compact disc by the names of the file(s) contained on each of the compact discs, their date of creation and their sizes in bytes (37 CFR 1.52(e) ). The total number of compact discs including duplicates and the files on each compact disc shall be specified (37 CFR 1.77(b)(5) ).
Page 1 of the specification has a separate paragraph incorporating by reference to a Sequence Listing.  However, the separate paragraph does not contain all of the information required as set forth above.  The electronic file wrapper indicates that a Sequence Listing was filed in ASCII format by submission of a compact disk.


Response to arguments
Applicant argues:

    PNG
    media_image1.png
    365
    720
    media_image1.png
    Greyscale


	Upon closer inspection of the electronic file wrapper, it appears that the Sequence Listing was filed by compact disk on 03/10/2020. If applicant did not submit a Sequence Listing filed by compact disk and elected to rely only upon the submitted ASCII text Sequence submitted as part of an international application, then no incorporation by reference into the specification would be required.  However, applicant elected to submit a CD containing a Sequence Listing on 03/10/2020, which is after the filing date of the priority PCT application.  This later submitted Sequence Listing submitted on 03/10/2020 is required to be incorporated into the specification by reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 30-39, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al. (U.S. 5,721,205) further in view of Schulein et al. (U.S. 2003/0054539 A1) and Kottwitz et al. (U.S. 2005/0020472 A1) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19) and Schulein et al. (WO 96/29397 A1).
The recitation in claim 30 that “the textile has improved water adsorption or improved whiteness” is interpreted as claim 30 requiring only one of but not both of improved water adsorption or improved whiteness.  In this regard, further recitation that “whiteness is measured by absorbance defined by remission at 460 nm” is interpreted as defining the meaning of improved whiteness and is not interpreted as requiring all embodiments of claim 30 have improved whiteness since embodiments can have improved water adsorption only.
Barnabas et al., col. 1., ln. 13-18, relates to:
rinse cycle of laundry washing processes, in order to impart softness as well as fabric appearance benefits to fabrics, said compositions comprising fabric softening active(s), cellulase, and antioxidant and/or chelant.
In particular, Barnabas et al., col 1, ln. 49-62:
“It has been discovered that rinse added fabric softener compositions can be formulated to contain cellulase to provide cellulase activity during normal use conditions to be within certain limits so as to provide fabric softening benefits with an acceptable impact on fabric wear. The present invention provides cellulase-containing fabric softener compositions in which the cellulase is further stabilized for storage by the addition of antioxidants and/or chelants. This allows for formulation of fabric softening compositions over the entire typical pH range of fabric softening agents, including pH of 5 to 7 for traditional fabric softening actives, while achieving both effectiveness and fabric safety benefits following prolonged storage.”
As such, the teachings of Barnabas et al. are particular to fabric softener compositions containing a cellulase and antioxidants and/or chelants.
“Fabric conditioning compositions, in particular fabric softening compositions to be used in the rinse cycle of laundry washing processes, are well known. Typically, such compositions contain a water-insoluble quaternary ammonium fabric softening agents, the most commonly used having been di-long alkyl chain ammonium chloride [i.e. a cationic surfactant]. The anti-harshening effect of cellulase on fabrics.”  Barnabas et al., col. 1, ln. 20-26.  
The specification, page 6, lines 1-6, defines “Softener” as a “primarily used in the rinse step in the laundry process . . . . Fabric softeners coat the surface of a fabric with chemical compounds that are electrically charged.”  The specification mentions a softener being a cationic surfactant including quaternary alkoxy ammonium salts.  As such, the specifically exemplified quaternary ammonium compounds described in Barnabas et al., col. 3, ln. 67, and fabric softening active(s) and/or quaternary ammonium fabric softening agents discussed in Barnabas et al. are a “softener” as recited in the claims.  Specifically, Barnabas et al. describe “mono-long-chain-alkyl cationic surfactants useful in the present invention.”  Barnabas et al., col. 17, ln. 30-31.
Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800 and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 17-22.  “Most preferred cellulases are those as described in International Patent Application WO 91/17243, incorporated herein by reference in its entirety. For example, a cellulase preparation useful in the compositions of the invention can consist essentially of a homogeneous endoglucanase component, which is immunoreactive with an antibody raised against a highly purified 43 kD cellulase derived from Hunicola insolens, DSM 1800, or which is homologous to said 43 kD endoglucanase.”  Barnabas et al., col. 2, ln. 37-45.
The above is considered to be a disclosure that the softener compositions described by Barnabas et al. include a 43 kD cellulase that is the Hunicola insolens DSM 1800 cellulase as described in WO 91/17243.  WO 91/17243 describes only one cellulase from Hunicola insolens DSM 1800 as SEQ ID NO: 1 of WO 91/17243 having 305 amino acid residues identical or near identical to recited SEQ ID NO: 3 of the specification.  
Barnabas et al., claim 8, directly describe a process of “treating fabric during the rinse cycle of a machine washing process” (i.e. contacting a surface of the textile or fabric) with a rinse solution containing the softener and cellulase described by Barnabas et al. as discussed above.  As used in Barnabas et al., a “rinse cycle [is] following a normal detergent wash cycle.”  Barnabas et al., col. 1, 41-42.  This is considered to be a description that any textile or fabric to which the softener composition comprising a cellulase applied in a rinse cycle of a laundry machine washing process is a textile or fabric that has been pre-washed in a laundering process (i.e. subjected to a normal detergent wash cycle) as recited in claim 39.  
The Table of Examples 1-3 of Barnabas et al., col. 19, ln. 54 through col. 20, ln. 23, directly disclose softener compositions containing quaternary amine (i.e. cationic) softening agents and the 43 kD Humicola insolens DSM 1800 cellulase described in WO 91/17243 and having a pH of 2.3.  Barnabas et al. further describe that the pH of the compositions herein is an essential parameter of the present invention.”  Barnabas et al., col. 4, ln. 44-46.  “The pH, as defined in the present context, is measured in the neat composition . . . . [T]he neat pH . . . must be in the range of from about 2.0 to about 4.5, preferably about 2.0 to about 3.5.”  Barnabas et al., col. 4, ln. 49-55.  The preceding is a description of the 
Barnabas et al., col. 20, ln. 26, directly describe use of the softener compositions on cotton fabrics/textiles as recited in claims 41 and 43.
Barnabas et al, Example 4, col. 20, ln. 40-64, disclose a concentrated softener composition having 0.735% by weight of the described cellulase, which meets the concentration recited in claim 44.
However, Barnabas et al. does not teach that the cellulase included in the softener composition has the amino acid sequence of SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.
Again, Barnabas et al. teach “Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800. and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 37-45.  As such, the cellulases taught by Barnabas et al. are exemplary wherein the use of other cellulases is consistent with the teachings of Barnabas et al.
Schulein et al., para. [0004], teach that a “very important industrial use of cellulytic enzymes [i.e. cellulase] is the use for treatment of cellulosic textile or fabric, e.g. as ingredients in detergent compositions or fabric softener compositions.” “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition.” Schulein et al., para. [0474].  
The endoglucanases (a subtype of cellulase) taught by Schulein et al. include the “DNA sequence of the cDNA encoding the endoglucanase from Thielavia terrestris is of SEQ ID NO: 11 and the corresponding amino acid sequence is of SEQ ID NO: 12.” Schulein et al., para. [0500].  SEQ ID NO: 12 of Schulein et al. is identical to recited SEQ ID NO: 4.
Barnabas et al. do not teach that the cellulase included in the softener composition has the amino acid sequence of SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.  However, at the time filing the ordinarily skilled artisan would i.e. fabric conditioning) compositions and methods of Barnabas et al. with an expectation of success.  The ordinarily skilled artisan at the time of filing would have been motivated to do this Barnabas et al. teach that the described cellulases are exemplary only wherein Schulein et al. expressly teach that the cellulase/endoglucanase of SEQ ID NO: 12 (recited SEQ ID NO: 4) is appropriate for inclusion in softener compositions.  
Further, Kottwitz et al. teach detergent compositions that contain cellulases including specifically “in the application WO 96/29397 A1 in particular the endoglucanase from Thielavia terrestris.” Kottwitz et al., para. [0047].  The T. terrestris cellulase disclosed in Fig. 1 and SEQ ID NO: 9 of WO 96/29397 is over 99% identical to recited SEQ ID NO: 4.
Although Kottwitz et al. do not specifically teach fabric softener compositions, Kottwitz et al. teach that “Reducing agents and antioxidants increase the stability of the enzymes against oxidative decay.” Kottwitz et al., para. [0189].  Reference to “the enzymes” is interpreted as a reference to the “cellulase containing detergents” stated in the abstract of Kottwitz et al.  As such, at the time of filing there is an expectation that reducing agents and antioxidants stabilize cellulase enzymes generally including “the endoglucanase from Thielavia terrestris” as mentioned by Kottwitz et al.  As such, in substituting the endoglucanase from Thielavia terrestris having recited SEQ ID NO: 4 into the compositions and methods of Barnabas et al. the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that the endoglucanase having recited SEQ ID NO: 4 would be adequately stabilized by the antioxidants or chelants taught by Barnabas et al. as to be functional within the fabric softener compositions taught by Barnabas et al. Again, Schulein et al. directly suggest that the endoglucanase having recited SEQ ID NO: 4 is expected to be a suitable endoglucanase/cellulase employable in fabric softener compositions.
That is, Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Barnabas et al. teach softener compositions wherein a cellulase is stabilized by antioxidants or chelants and methods of using the same that meet all of the features of the claims except for the identity of the included cellulase being recited SEQ ID NO: 4. (2) Schulein et al. teach that a cellulase having recited SEQ ID NO: 4 for suggested use in fabric softener compositions is known in the prior art and directly suggest its inclusion in fabric softener compositions, and Kottwitz et al., as discussed above, suggest that cellulases including “the endoglucanase from Thielavia terrestris” are stabilized by reducing agents and antioxidants. (3) An ordinarily skilled artisan at the time of filing could have readily substituted the cellulase taught by Barnabas et al. with the cellulase/endoglucanase taught by Schulein et al. having recited SEQ ID NO: 4 with a reasonable expectation that the endoglucanase having recited SEQ ID NO: 4 will have adequate performance in a fabric softener composition having stabilizing chelants or antioxidants. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, it would have been obvious for the ordinarily skilled artisan at the time of filing to include a cellulase/endoglucanase having recited SEQ ID NO: 4 within the softener compositions and methods of use of taught by Barnabas et al.
Regarding recitation that the textile has improved water absorption, a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein “the textile [having] improved water adsorption” is merely the intended result of the positively recited contacting step.   Further, it is well understood in the art that treatment with cellulases increases water absorption of at least cotton textiles.  Li et al., page 677, right column, evidence that “enzymatic treatments with cellulases and pectinases dramatically improved cotton water absorbency.”  Mondal et al. in Table 1 demonstrates that treatment of denim (i.e. cotton) textile with increasing concentration of cellulases increases water absorption.  As such, the evidence of record 
Regarding claim 34, Schulein et al., para. [0139], teach “in the present context the term “enzyme” is understood to include a mature protein or a precursor form thereof as well to a functional fragment thereof which essentially has the activity of the full-length enzyme.”  As such, Schulein et al. directly suggests the use of “functional fragments” of the enzymes described therein including the cellulase/endoglucanase having recited SEQ ID NO: 4 (SEQ ID NO: 12 of Schulein et al.).  In view of this teaching of Schulein et al., the ordinarily skilled artisan at the time of filing would have been motivated to form a functional fragment of the cellulase/endoglucanase having recited SEQ ID NO: 4 having one or more residues removed from one or more termini thereof including such fragments maintaining at least 90% identity with recited SEQ ID NO: 4, since Schulein et al. directly teach that functional fragments of the enzymes taught therein are acceptable embodiments of the teachings of Schulein et al.

Claims 30-44 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al., Schulein et al. and Kottwitz et al. as applied to claims 30-39, 41 and 43-44 above, and further in view of Skagerlind et al. (WO 2016/135351 A1, published 09/01/2016) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19) and Schulein et al. (WO 96/29397 A1).
The features of claims 30-39, 41 and 43-44 are addressed above.  However, Barnabas et al., Schulein et al. and Kottwitz et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.
Skagerlind et al., abstract, teach “the use of enzymes capable of degrading cellulosic material (i.e. cellulases) for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are superior in degrading cellulosic material released from laundry items during a laundry process, where the 
Skagerlind et al., page 24, lines 6-8, teach the use of laundry composition containing cellulases wherein “Suitable cellulases include those of bacterial or fungal origin. Chemically modified or protein engineered mutants are included. Suitable cellulases include cellulases from the genera Bacillus, Pseudomonas, Humicola, Fusarium, Thielavia, Acremonium.” “Other suitable cellulases are from Thielavia e.g. Thielavia terrestris as described in WO 96/29397.” Skagerlind et al., page 25, lines 1-2.  It is noted that recited SEQ ID NO: 4 is a cellulase/endoglucanase from Thielavia terrestris. 
The T. terrestris cellulase disclosed in Fig. 1 and SEQ ID NO: 9 of WO 96/29397 is over 99% identical to recited SEQ ID NO: 4.  As such, the teachings of Skagerlind et al. further reinforce the teachings Schulein et al. regarding the inclusion of a cellulase having recited SEQ ID NO: 4 in laundry detergent compositions including fabric softener compositions.
Working Example 5 of Skagerlind et al. disclose a working example as follows:
 A washing (i.e. pre-wash laundering process) at 25[Symbol font/0xB0]C is demonstrated.  Skagerlind et al., page 63, line 14.  “Washing cycle: cycle "dia-a-dia" (normal) 1h30min washing cycle, with two rinsing steps. Softeners + enzymes added on second rinsing step.”  Skagerlind et al., page 63, lines 15-16.  That is, the surface of a textile is contacted with a softener and a cellulase enzyme during a rinse cycle in a washing machine.
Washing is performed on 100% cotton t-shirts.  Skagerlind et al., page 63, Table 8.
“This is a shaking test used to prove safety for end user of Enz 1 applied to a fabric softener formulation, on full scale wash under LA conditions (washing in a top loader washing machine). T-shirts were added to wash together with detergent, softeners and enzymes. After wash, t-shirts were line dried.”  Skagerlind et al., page 63, lines 3-6.  “Weigh Softeners and Enzymes (table 9) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).  Skagerlind et al., page 64, lines 8-9.  The “Ype” fabric softener described in Table 9 has “4% cationic surfactant.”  Skagerlind et al., page 53, line 10.  It is apparent that the “4% cationic surfactant” is the softener ingredient of the “Ype fabric softener.”  Skagerlind et al. Table 9, page 63, show enzyme added at 0.5%, 2.5% and 5.0% of the Ype softener composition.
et al. describe a method for improving whiteness of a textile by contacting a surface of such textile/fabric with an enzyme and a softener during a rinse cycle in a laundry machine, the rinse cycle following pre-washing laundering process at 25[Symbol font/0xB0]C as discussed.
Example 4 of Skagerlind et al. shows a further example wherein “Weigh Softeners and Enzyme preparation (table 5) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).”  Skagerlind et al., page 61, lines 10-13.  Table 4 on page 60 of Skagerlind et al. (describing Example 4) disclose use on a fabric of 50/50% cotton/polyester.  The same Ype softener is used in Example 4 of Skagerlind et al. as shown in Table 5, page 61.
Barnabas et al., Schulein et al. and Kottwitz et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.  However, Skagerlind et al. directly demonstrate that 25[Symbol font/0xB0]C, which is commonly accepted as room temperature, is an appropriate temperature to perform a pre-wash of textile prior to subjecting the textile to a rinse cycle in a washing machine wherein the textile is contacted with a softener and a cellulase enzyme.  Further, Skagerlind et al. demonstrate that it is also appropriate to utilize a textile that is 50/50% cotton/polyester in a method wherein such 50/50% cotton/polyester fabric is contacted with a softener and a cellulase enzyme.  
In view of the preceding, at the time of filing the ordinarily skilled artisan would have been motivated to perform the pre-washing taught by Barnabas et al. at a temperature of 25[Symbol font/0xB0]C (a temperature of at least 5[Symbol font/0xB0]C) since Skagerlind et al. teach that such a temperature is an appropriate and effective temperature in which to wash a textile prior to a rinse cycle in a washing machine.  Further in view of the preceding, the ordinarily skilled artisan at the time of filing would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and a cellulase since Skagerlind et al. teach that such a textile can be successfully treated (e.g. improved whiteness) by such a procedure.  For this reason, the ordinarily skilled artisan would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and any cellulase suggested by the prior art to be useful in a rinse cycle of a washing machine including the cellulase having the amino acid sequence of recited 
As discussed above, a method improving water adsorption meets the features of the claims.  However, regarding recitation that the textile has improved whiteness and “whiteness is measured by absorbance defined by remission at 460 nm,” a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein the textile having improved whiteness as recited is merely the intended result of the positively recited contacting step.   Further, Skagerlind et al. teach that treatment with cellulases increases whiteness.  Skagerlind et al., abstract, disclose “the use of enzymes capable of degrading cellulosic material for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are superior in degrading cellulosic material released from laundry items during a laundry process, where the enzymes of the invention, in addition to the removal of fuzz and pills from cotton textile, improving whiteness and color clarification.”  Skagerlind et al., page 11, lines 1-4.  Skagerlind et al. teach the performance of whiteness improvement was done as follows: “Wash performance is expressed as a Remission value of the stained swatches. After washing and rinsing the swatches were spread out flat and allowed to air dry at room temperature overnight. All washes swatches are evaluated the day after the wash. Light reflectance evaluations of the swatches were done using a Macbeth Color Eye 7000 reflectance spectrophotometer with very small aperture. The measurements were made without UV in the incident light and remission at 460 nm was extracted.” Skagerlind et al., page 7, lines 26-31.  The preceding is a description of whiteness improvement being measured/evaluated by absorbance defined by remission at 460 nm.  For example, Skagerlind et al., Table 10, demonstrate measuring whiteness improvement by remission at 460 nm.  As such, Skagerlind et al. evidence that treatment of a textile with a cellulase is known and expected to increase whiteness as measured by remission at 460 nm.

Response to arguments
Applicant argues:

    PNG
    media_image2.png
    457
    740
    media_image2.png
    Greyscale

	The next paragraph of Barnabas et al., col. 1, ln. 49-62, is as follows:
	“It has been discovered that rinse added fabric softener compositions can be formulated to contain cellulase to provide cellulase activity during normal use conditions to be within certain limits so as to provide fabric softening benefits with an acceptable impact on fabric wear. The present invention provides cellulase-containing fabric softener compositions in which the cellulase is further stabilized for storage by the addition of antioxidants and/or chelants. This allows for formulation of fabric softening compositions over the entire typical pH range of fabric softening agents, including pH of 5 to 7 for traditional fabric softening actives, while achieving both effectiveness and fabric safety benefits following prolonged storage.”
	That is, while col. 1, line 35-48, describe a technical problem in the prior art at the time of filing of Barnabas et al., the inventive disclosure of Barnabas et al. provides the technical solution to the issues identified in col. 1, line 35-48.  Specifically, Barnabas et al. teach that cellulases can be stabilized for storage by addition of antioxidants and/or chelants.  
Barnabas et al. do not teach that the addition of antioxidants or chelants stabilizing cellulases is limited to only those cellulases exemplified by Barnabas et al.  As stated in the body of the rejection, et al., col. 2, ln. 37-45, enumerate “exemplary” cellulases and in claim 1 recites a generic cellulase formulated with 10 ppm to about 0.5% free radical scavenging antioxidant material.  “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness.” MPEP 2143.02(II).  Here, Barnabas et al. teach that inclusion of antioxidants and/or chelants is expected to stabilize cellulases in fabric softener compositions.  In view of this teaching, there is a reasonable expectation of success that other cellulases suggested in the prior art for use in a fabric softener composition (such as the cellulase having recited SEQ ID NO: 4 stated by Schulein et al. to be useful in softener compositions) can be similarly formulated for effective with a reasonable expectation of success.  Further, Kottwitz et al., as discussed above, directly suggest that cellulases including the endoglucanase having recited SEQ ID NO: 4 are expected to be stabilized by antioxidants.

Applicant argues:

    PNG
    media_image3.png
    206
    731
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    141
    707
    media_image4.png
    Greyscale

Schulein et al. state “very important industrial use of cellulytic enzymes [i.e. cellulase] is the use for treatment of cellulosic textile or fabric, e.g. as ingredients in detergent compositions or fabric softener compositions.” “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition.” Schulein et al., para. [0474].  The cellulytic et al. include SEQ ID NO: 12 of Schulein et al. identical to recited SEQ ID NO: 4.  The preceding is a direct suggestion and motivation to apply the cellulase having recited SEQ ID NO: 4 to fabric softener compositions where cellulase activity is desirable and is not mitigated by the failure of Schulein et al. to provide a specific working example in a fabric softener composition.  As discussed in detail above, Barnabas et al. do not teach that the stabilization methods therein are applicable only to the exemplified cellulases and Kottwitz et al. establishes that the ordinarily skilled artisan at the time of filing would have expected a diverse range of cellulases to be stabilized by antioxidants.

Regarding applicant’s comments about Skagerlind et al., Skagerlind et al. is cited to reach the limitations of claims 40 and 42 regarding a pre-washing temperature at a broad range of at least 5[Symbol font/0xB0]C and a textile that is specifically 50%/50% cotton/polyester.  Nevertheless, it is discussed that Skagerlind et al., Examples 4 and 5, utilizes wash cycle followed by a rinse step with a “softeners + enzymes” including cellulases to establish that that the wash cycle temperature and cotton/polyester fabric taught by Skagerlind et al. would be expected to be combinable with a rinse step with a fabric softener containing enzymes.  Skagerlind et al. provide further evidence that treatment of textiles with cellulases is expected to improve “whiteness and color clarification.” Regardless, “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II). Further, It is noted that the Ype softener composition taught by Skagerlind et al., page 53, lines 9-11, to which cellulases/enzymes are added does not appear to have any stabilizing agents, but nevertheless the enzymes/cellulases were effective therein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652